IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,830


EX PARTE MICHAEL JYROD LOWRY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 16202-B IN THE 104TH DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to twenty years' imprisonment. The Eleventh Court of Appeals
dismissed his appeal. Lowry v. State, No. 11-07-00147-CR (Tex. App.-Eastland, delivered June 28,
2007, no pet.).
	Applicant contends that he was denied his right to an appeal. We remanded this application
to the trial court for findings of fact and conclusions of law. The trial court recommended that we
grant Applicant an out-of-time appeal. We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 16202-B from
the 104th Judicial District Court of Taylor County. Applicant is ordered returned to that time at which
he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: February 6, 2008
Do Not Publish